 In theMatter ofKELLBURN MANUFACTURING COMPANY,INC. and,,HUDSON VALLEY DISTRICT,INTERNATIONAL LADIES'GARMENT WORK-ERS' UNION,A. F. OF L.Case No. R-436.5SUPPLEMENTAL DECISIONAND-DIRECTIONOn November 2, 1942, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in thisproceeding.'Pursuant to the Direction of Election, an election bysecret ballot was conducted on November 19, 1942, under the directionand supervision of the Regional Director for the, Second Region (NewYork City).On December 3, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.On December 8, 1942, the Re-gional Director issued and duly served- upon the parties an amend-ment to'hjs Election Report.As to the balloting and the results the Regional Director reported asfollows :Approximate number of eligible voters__________________________________131Total Ballots cast-------------------------------------------------------------------------------103Total ballots challenged________________________________________________40Total void ballots----------------------------------------------------0Total valid votes counted ---------------------------- ----------------------63Votes cast for Hnd,^ou Valley District,, International Ladies' GarmentWorkers' Union. AFL---------------------------------------------=--35Votes cast against Hudson Valley District, International Ladies' GarmentWorkers' Union, AFL-------------------------------------------------28On December 7, 1942, Hudson Valley District, International Ladies'Garment Workers' Union, herein called the Union, filed a "Statement"with respect to the Election Report, stating that in the event the Boardfollowed the recommendations in the Regional Director's December 3Report in their entirety, it would forego filing objections. It stated,145 N L R B 32247 N L,R B, No. 21.217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, that in the event the recommendations were not followed orif a hearing were required by reason of objections filed by any otherparty, it desired to submit evidence in support of its contentions thatthe ballots of three persons 2 be declared invalid and the ballots of sixpersons 3 be declared valid. 'ire have considered the "Statement" filedby the Union as objections, as did the Regional Director, and, for thereasons indicated below in connection with the treatment of the va-lidity of the ballots cast by the foregoing persons, find no merit in theobjections by the Union.On December 13, 1942, Kellburn Manufacturing Company, Inc.,herein called the Company, filed Objections to the Regional Director'sReport and Amended Report, in v=hich the Company objected to theconduct of the election and also excepted to certain rulings with re-spect to challenged ballots.On January 4, 1943. the Regional Directorissued and duly served upon the parties as "Answer to Objections,"finding no merit in the objections filed by either party and reaffirmingthe recommendations made in his Election, Report, as amended.Weshall first consider the general objections of the Company concerningthe conduct of the election ; the remaining objections relate to rulingsand -recommendations on challenges, and will be considered in con-nection with the discussion of the validity of the challenged ballots.0A. Theconduct of the electionThe Company contends that the Board agent in charge of the elec-tion did not permit the Company's observers to challenge personswhom they wished to challenge, and that in consequence six,ineligiblepersons voted without challenge. It contends, therefore, that the bal-lots of these persons be declared invalid.,-Prior to the election, the Company agreed to furnish the Board agentwith a list of persons it desired to challenge.. On November 17, 1942,IJie Company sent the agent a letter transmitting "Challenge List andreasons for their challenge."Enclosed with the letter were five lists,xs follows: (1) "Challenge List," listing the names of persons and theplace where each was alleged to be working; (2) "Employees at Kell--burn entitled to vote"; (3) "Those who left employ prior to walk-out";(4.) "Employees working 2 weeks-oi less"; and (5) "People who leftKellburn' employ after walk-out."On November 18, the Company,itddressed to the Board agent another letter, stating that it desiredalso to challenge four additional Iiamed persons.The Board agentdid not receive this communication prior to leaving the Regional Officeto conduct the election on November 19.2Betty Newkirk, Pauline Nezich, and Kenneth MacLary. The Regional Director had-recommended that the ballots of these persons be held valid and countedSeeinfra.3These persons are discussed in SectionB, tinfra.The Regional Director had recommendedthat their ballots be not counted. KELLBURN -MANUFACTURING COMPANY, INC..219At the election the Board agent ruled that observers, whether forthe Union or for the Company, could have before them only lists ofpersons they intended to challenge. The agent assumed that the onlypersons the Company desired to challenge were those appearing on thedocument marked "Challenge List" which he -had received from- theCompany. Since he had not received the supplemental list of four<ndditional names, he was not aware that the Company desired to chal-lei}ge the persons thereon.The Company now contends that it in-tcnded the four lists received by the agent-lists 1, 3, 4, and 5 referredto above'-as well as the additional 4 names submitted in its letter ofNovember 18 to comprise its challenge list,, and that the agent influ-enced its observers to restrict their challenges to the persons on the"Challenge List" which he had at the election.The Regional Director found that the Company's contention that thecarious lists together were intended to constitute its challenge list isnot borne out by the facts.He found that if the lists had been so in-tended, it would have been unnecessary to have any name appear onmore than one list, or to add thereto in its November 18 letter a namealready set forth in one of the lists.He concluded that the Company,in its objections, apparently was attempting to add challenges which ithad not intended to make at the election. The Regional Director foundthat there was no merit to the allegation that the Board agent per-suacled the Company's observers to refrain from making challenges.We are not convinced, although the question is not free from doubt,that the Company intended to confine its challenge list to the nameslisted on the sheet so captioned and that it is now seeking to add tothe challenges.Had the "Challenge List" been intended as a completelist of challenges, it is difficult to perceive why the Company submittedlists 3, 4, and 5.The record is persuasive that the Company intendedto challenge persons for 4 general reasons, more than 1 of which weredeemed applicable to certain persons, thereby accounting for the dupli-cation between the lists.Thus, after the name of each of the 30 personslisted on the sheet marked "Challenge List" appears a notation indicat-ing that he was working for another concern, whereas each of theother 3'sheets purports to enumerate persons deemed ineligible becausethey had left-before the walk-out, had worked 2 weeks or less, or hadleft the Company's employ after the-walk-out.We find that the Com-pany intended all 4 lists to be treated as its challenge list. .We are satisfied, however, and find that the Board agent did not per-suade the Company's observers to refrain from challenging personswhose names did not appear upon the "Challenge List."We find thathe advised the observers that they could challenge anyone they desiredif they believed the voter was ineligible.That the observers for the*Observers for both parties had appeared at the polls with various lists in addition toa list of proposed challenges.- 220DECISTONS OF' NAT'iONAL LABOR RELATIONS, BOARDCompany were not influenced to restrict their challenges to persons onthe "Challenge List" is apparent from the fact that they challengedfour persons not on that list.Although we find no merit in the claimof the Company respecting the instructions and advice given to ob-servers by the Board agent, nevertheless, it seems clear that had thecomplete challenge list as intended by the Company been available toits observers at' the polls the six persons who were not challenged,but whose ballots the Company claims are invalid, would have been'challenged.sAccordingly, we shall consider below the validity ofthese six ballots.B. The challonged, ballotsIn view of the fact that the counting of the challenged ballots wasessential to determine the results of the election, the Regional Directorinvestigated the validity of the 40 challenged ballots and reported hisfindings and recommendations with respect to each of them. Thirteenof these were cast by persons whose votes were ordered by the Boardin its decision in this proceeding to be impounded."The RegionalDirector recommended that they be not opened. The validity of these13 votes cannot be determined until the pending unfair labor practicecharges have been resolved.Accordingly, these 13 ballots shall remainimpounded.We shall consider the 'remaining 27 challenges ruledon by -the Regional Director, as well as the validity of the 6 ballotsreferred td' above.Anna Minkler was challenged by the Board agent on the -groundthat her name did not appear on the eligibility list.- The RegionalDirector, after investigation, found that Minkler had been tempo-rarily laid off shortly before September 18, 1942, the day of the strike,and was asked to return to work by the Company on that day a fewhours after the walk-out. She refused, on the ground that she wishedto join the strike.We agree with the Regional Director's recom-mendation and find that Minkler'joined the strike and thus was in thecategory of a striking employee entitled to vote.Her ballot willtherefore be counted.The Union challenged the votes of Betty Ness kirk and Pauline,Nezich; in each case on the ground that the employee had quit.New-kirk's affidavit and the Regional Director's investigation shows thatshe has been on sick leave since March 1942 and will return to workfor the Company as soon as her, health permits. The Company listedher as an employee eligible to vote.The Regional Director recom-Hull, and Joseph Hull ' The Company nukes no claim that other voters who were not chal-lenged should have been challengedThe Board impounded ballots cast by persons who allegedly had been discriminatorilydischarged,as well as those cast by persons hired between the date of the strike and thedate on shish the strikems were refused reinstatement KELLBURN MANUFACTURING COMPANY, INC.221mended that she be declared eligible to vote and that her ballot beopened and counted.We affirm his recommendation.With respecttoNezich, the investigation shows that she has been on sick leavesince July 7, 1942. She became well enough to return to work during'the strike but did not apply for her job on account of the strike. Shestates` that she will return if offered a job.The Regional Directorfound that she was a striking employee and since such employees werespecifically declared to be eligible to vote, recommended that her ballotbe opened and counted.We agree with his finding and shall direct thecounting of her ballot.The Union challenged Kenneth MacLary on the ground that he wasnot a prochuctlon or maintenance employee find therefore not withinan eligible category.MacLary was hired as a watchman by the Com-pany in August 1942; about a week before the election he was swornin as a member- of the Auxiliary Military Police.The Regional Di-rector, in his Election Report, recommended that his ballot be de-clared valid and counted, since MacLary's job was not specifically ex-cluded from the appropriate unit.°Thereafter the Regional Directorreconsidered his ruling and recommended in the amendment to hisreport, that, MacLary's ballot be not counted on the ground that theBoard.had in another case excluded guards who were civilian mem-bers of the Auxiliary Military Police from a unit of production andmaintenance employees although the only union involved had re-quested their inclusion."However, no issue was raised at the hearingas to guards and it is clear that MacLary comes within the definitionof the unit found to be appropriate.His ballot will therefore becounted.Alexander Eckardt was challenged by the Union on the groundother concern.Undisputed facts show that Eckardt is regularly em-ployed, working 40 hours a week for the Atlantic Knitting Mills. Itappears that Eckhardt, in addition to his regular employment, onoccasion fixes machines for several customers, including the Com-pany, and is paid for the time actually spent in repairing the Com-pany's machines.The Regional Director recommended that Eckhardtbe declared ineligible and that his vote should not be counted.Wefind that Eckardt's employment by the Company is too irregular andinfrequent to entitle him to vote; accordingly, his ballot will not becounted.,The Company challenged the votes of Jennie Westergard, RobertWestergard, Peter Daley, Charles (Clarence) Meyers, Henry Daniels,We found that the aiihropriate unit consisted of "all employees of the Company,exclud-ing non-workingsupervisor s and office and management employees."U S ElectricalDlotors,Inc.andUnited Electrical,Radio RMachineWorkers ofAmerica,Local 14P.1,C 10 , 45N L R R 2981 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDand James Winters, on the ground that they had secured permanentemployment elsewhere and had thus in effect quit the employ of theCompany.Each,of them stated when challenged that they wouldnot return to the Company to work. The Regional Director recom-mended that the Company's challenges be sustained and that theballots of these six employees be not counted.We sustain his recom-mendation, since these persons.do not desire to return to work.The company challenged the votes of the following : Tony Krenn,Rudolph Legg, James Myers, Mary DeCicco, Lester Gardner, ClarenceHommel, Marge Davis, Dorothy Patterson, Ralph Hendricks, JohnStaerker, Collins Myer, Alice Tompkins, Paul Buntele, and VirginiaOstoyie on the ground that they had secured permanent employmeptelsewhere and had thus in effect quit the employ of the Company.However, these employees cannot be considered in the same categoryas the six discussed above.Although some of them have admittedworking elsewhere, all of them,'when challenged, stated in affidavitsthat they desired to return to work for the Company.All of themhad gone out on strike and were subsequently refused reinstatementby the Company.The Company, in its objections, concedes that anindication of a desire to return to work normally would establish thevalidity of these ballots.It contends, however, that under presentwartime conditions a statement by the employee that he will return isnot sufficient, but that a hearing should be held to determine whetherthese persons in fact desire to return.We find no merit in this con-tention.The fact that these employees have stated in affidavits thatthey will return to their former employment is sufficient evidence thatat the time of the election their status was that of striking employees.'Accordingly eve uphold the recommendation of the Regional Director,and shall direct that their ballots be counted.The ballots of George Tymeson and Laurence Spatz, both strikers,were challenged by the Company on the ground that each had beenasked to return to work, that each had refused, and that each of themhad thus quit -his employment.These employees were asked indi-vidually to return to work by the Company, after the Cbmpany hadrejected an unconditional offer of all the striking employees to returnto work.The Regional Director reported, as shown by the affidavits.of these two employees, that they would return to work providing theother striking employees are given the same offer by the Company.The Regional Director found that Tymeson and Spatz have not quittheir employment and recommended that their ballots be opened andcounted.We find that Tymeson and Spatz did not terminate theirstatus as employees by refusing to accept the offer of employment.Their ballots will therefore be counted.Donald Gutheil, Martin Hull, and Joseph Hull are three of the sixpersons who voted unchallenged but whose ballots, as we have found KELLBURN MANUFACTURING COMPANY, INC.223above, would have been challenged had the Company's complete chal-lenge list been available to the Board agent or the Company's observ-ers - at the polls.The- Company contends that Gutheil left its employprior to the walk-out on September 18, 1942.However, Gutheil testi-fied without contradiction at the hearing that he was employed priorto the walk-out, that he was absent on the day of the walk-out forpersonal reasons, that he joined the strikers, and that he desires toreturn to work for the Company.We find, therefore, that he wasentitled to vote; accordingly, the Company's claim that his ballotshould not have been counted is overruled.The Company's onlycontention with respect to Martin and Joseph Hull, both of whomjoined the walk-out, is that their ballots should not have been countedbecause at the, time of the walk-out they had been employed for 10hours and 1 week, respectively.We find no merit in this contention;there is nothing in the objections or in the record to warrant declaringemployees ineligible to vote on the basis of the length of their employ-ment by the Company.We find that their ballots are valid.The Company asserts that Frieda Short, Ethel Holcomb, and InezReynolds-left its employ after the walk-out, and have declared that'they quit irrespective of the strike and do not desire to return to work.Inasmuch as the Regional Director found that the Company wasimproperly attempting to add these persons to its challenge list, hedid not investigate or report with respect to the foregoing allegationsmade by the Company.We have found above that'the ballots of theseemployees should be regarded as having been challenged.However,their ballots have been counted and commingled with the other countedballots.It is therefore impossible to segregate them and secure acorrect tabulation of the election results in the event investigationshows that their ballots should not have been counted. In these circum-stances, we shall direct the Regional Director to investigate and reportas to the eligibility' of these'three persons only in the event that acounting of the other ballots (other than the impounded ballots) whichwe shall order counted does not result in a decisive vote.9DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebywe havefound that 7 challenged ballots should not be counted,that 13 should remainimpounded, and that 20 should be countedThe total number of eligible voters (includingthosewhose, ballots were impounded) is thus 96 if Short, Holcomb, and Reynolds aredeemed eligible,and 93 if they are deemed ineligibleIf the Union receives 15 or more ofthe ballots ordered counted,itwill be unnecessary to determine the validity of the ballotsof these 3 persons,since assuming their ineligibility and,that they voted for the Union, theUnion will, nevertheless have received a majority (47) out of the 93 eligible votes counted. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Kellburn Manufacturing Company, Inc., Saugerties,New York,the Regional Director for the Second Region(New York City) shall,pursuant to the Rules and Regulations of the Board, set forth above,and subject to Article III, Section 10, of said Rules and Regulations,within ten(10) days from the date of this Direction,open and countthe ballots of Anna Minkler, Betty Newkirk,Pauline Nezich,KennethMacLary, Tony Krenn, RudolphLegg,James Myers; Mary DeCicco,Lester Gardner,Clarence Hommel,Marge Davis, Dorothy Patterson,Ralph Hendricks,John Staerker,_Collins Myer,Alice Tompkins, PaulBuntele,VirginiaOstoyic, George Tymeson, and Laurence Spatz, andthereafter prepare and cause to be served upon the parties in this pro-ceeding a Supplemental Election Report, embodying therein his find-ings and his,recommendations as to the results of the balloting. If acounting of the ballots of the foregoing employees does not result ina decisive vote, the Regional Director shall forthwith investigate theeligibility of Frieda Short, Ethel Holcomb, and Inez Reynolds, andinclude in his Supplemental Election Report his findings and recom-mendations with respect to the validity of their ballots.MR.WM. M. LEIsRasoN took no part in the consideration of theabove Supplemental Decision and Direction.